Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20             PageID.759     Page 1 of 7




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHAEL FLOURNOY,

                      Plaintiff,

v.                                                Case Number: 20-cv-10496

JONATHAN HEMINGWAY,

                      Defendant.


         OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
     SUMMARY JUDGMENT (ECF NO. 7), AND DENYING PETITIONER’S MOTIONS
                   (ECF NOS. 4, 10, 12, 13, 21-23, 32, 33)

        Currently before the court is a petition for writ of mandamus filed pursuant to 28

U.S.C. § 1361 by Michael Flournoy, a federal prisoner incarcerated at the Federal

Correctional Institution in Milan, Michigan (FCI-Milan). Flournoy, who is proceeding pro

se, challenges his security classification and asks the court to compel FCI-Milan’s

warden, Jonathan Hemingway, to decrease his security classification from low to

minimum and transfer him to a minimum-security institution. Defendant has filed a

motion for summary judgment. Flournoy has filed multiple motions. For the reasons

discussed below, the court grants Defendant’s motion for summary judgment and

denies Flournoy’s motions.

                                    I. BACKGROUND

        Flournoy is serving a term of incarceration of 160 months for possession with

intent to distribute cocaine and attempt to possess with the intent to distribute cocaine.

(ECF No. 7-2, PageID.192.) On December 21, 2018, he was transferred from the
Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20            PageID.760     Page 2 of 7




Satellite Prison Camp in Oxford, Wisconsin, a minimum-security facility, to FCI-Milan, a

low-security facility 1. (ECF no. 7-2, PageID.186-87.) After his transfer, a Management

Variable 2 was requested because Flournoy was scoring as a minimum-security

prisoner, but FCI-Milan is a low-security facility. (Id.) The Management Variable was

approved. (ECF No. 7, PageID.192.)

      On March 4, 2020, Flournoy received an incident report for lying or providing a

false statement to a staff member. (Id.) At that time, his security level was recalculated

and he scored low security without the management variable. (Id.) The management

variable was removed. (Id.)

                                     II. STANDARD

      Summary judgment is proper where there is no genuine issue of material fact for

trial. Fed. R. Civ. P. 56(a). In deciding a motion for summary judgment, the Court must

view the evidence and draw all reasonable inferences in favor of the non-moving party,

and determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).




1  BOP institutions are divided into five security levels: minimum, low, medium, high,
and administrative. (ECF No. 7-4, PageID.254.)
2 Pursuant to the BOP's Program Statement 5100.08, Ch. 2 p. 3, “a Management

Variable … reflects and supports the professional judgment of Bureau staff to ensure
the inmate's placement in the most appropriate level institution. A Management
Variable(s) is required when placement has been made and/or maintained at an
institution level inconsistent with the inmate's security score—a score which may not
completely/accurately reflect his or her security needs.” Bureau of Prisons, “Inmate
Security Designation and Custody Classification,” available at
https://www.bop.gov/policy/progstat/5100_008cn.pdf.
                                            2
Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20             PageID.761      Page 3 of 7




       If the movant carries its burden of showing an absence of evidence to support a

claim, the non-movant must make an affirmative showing through affidavits,

depositions, answers to interrogatories and admissions that a genuine issue of material

facts exists in order to defeat the motion. Street v. J.C. Bradford & Co., 886 F.2d 1472,

1479 (6th Cir. 1989). A party opposing a motion for summary judgment must designate

specific facts in affidavits, depositions, or other factual material showing that a genuine

issue of material facts exists. Celotex Corp. v. Catrett, 477 U.S. 317, 324-25 (1986).

                                    III. DISCUSSION

       Flournoy argues that he should be confined in a minimum-security facility but is,

instead, confined in a low-security facility. He claims that a Management Variable was

improperly assigned to him to justify his placement in a low-security facility. He further

argues that, although the Management Variable has been removed, he continues to be

improperly housed in a low-security facility based upon a disciplinary violation.

Defendant moves for summary judgment on the grounds that Flournoy has failed to

exhaust his administrative remedies and that mandamus relief is unavailable because

the action Flournoy seeks to compel is discretionary.

       Flournoy seeks relief under 28 U.S.C. § 1361, which provides that “[t]he district

court shall have original jurisdiction of any action in the nature of mandamus to compel

an officer or employee of the United States or any agency thereof to perform a duty

owed to the petitioner.” 28 U.S.C. § 1361. Mandamus is a “drastic” remedy to be used

“only in extraordinary situations.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34

(1980). “Mandamus jurisdiction is available only if (1) the plaintiff has exhausted all

available administrative appeals and (2) the defendant owes the plaintiff a ‘clear



                                             3
Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20               PageID.762      Page 4 of 7




nondiscretionary duty’ that it has failed to perform.” Your Home Visiting Nurse Servs.,

Inc. v. Sec'y of Health & Human Servs., 132 F.3d 1135, 1141 (6th Cir. 1997), aff'd sub

nom. Your Home Visiting Nurse Servs., Inc. v. Shalala, 525 U.S. 449 (1999) (quoting

Heckler v. Ringer, 466 U.S. 602, 616 (1984)).

       Under 18 U.S.C. § 3621(b), the Bureau of Prisons has the sole discretionary

authority to designate the place of an inmate’s imprisonment. See 18 U.S.C. § 3621(b)

(“The Bureau may designate any available penal or correctional facility” and “may at any

time ... direct the transfer of a prisoner from one penal or correctional facility to

another.”); Tapia v. United States, 564 U.S.319, 331 (2011) (Bureau of Prisons has

control over the place of a prisoner's imprisonment under § 3621(b)). The “full

discretion” afforded the BOP regarding where to house a prisoner encompasses the

discretion to classify an inmate’s security level. See Moody v. Daggett, 429 U.S. 78, 88

n.9 (1976).

       The action Flournoy seeks to compel -- his reclassification and reassignment to

another facility -- are discretionary and the BOP has no duty to act as Flournoy

demands. Mandamus relief is therefore not available. 3

                               IV. PETITIONER’S MOTIONS

       Also before the court are Flournoy’s Motion to Strike Defendant’s answer (ECF

No. 10); Supplemental Motion to Strike Defendant’s Answer (ECF No. 23); two Motions




3  Because the court determines that mandamus relief is not available, the court need
not address Defendant’s argument that Flournoy failed to exhaust his administrative
remedies and Flournoy’s counter-argument that prison officials impeded his ability to do
so.
                                               4
Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20             PageID.763      Page 5 of 7




for Sanctions (ECF Nos. 12, 13); and two supplemental Motions for Sanctions (ECF

Nos. 21, 22).

       Flournoy seeks to strike Defendant’s answers (ECF Nos. 6. 7) because they are

“knowingly false, misleading, unsupported by evidence in the record, contradicted by

Defendant’s own pleadings, and inconsistent with Defendant’s personal knowledge of

this dispute.” (ECF No. 10, PageID.1.) Federal Rule of Civil Procedure 12(f) authorizes

a district court to strike from a pleading “an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter ... on its own[ ] or [ ] on motion made by a

party either before responding to the pleading or, if a response is not allowed, within 21

days after being served with the pleading.” Fed. R. Civ. P. 12(f)(1)-(2). Striking a

pleading is a “drastic remedy” which should be “sparingly used by the courts.” Brown &

Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953) (internal

citations omitted). It should be “resorted to only when required for the purposes of

justice” and when “the pleading to be stricken has no possible relation to the

controversy.” Id.

       Flournoy sets forth numerous objections to Defendant’s answer and motion for

summary judgment, but he fails to provide a substantive reason why these pleadings

should be stricken. His disagreement with Defendant’s arguments and the contents of

the supporting affidavits does not render the pleadings insufficient, redundant,

immaterial impertinent or scandalous. Further, Defendant’s pleadings are clearly

related to the controversy. Accordingly, the Court will deny Flournoy’s motion and

supplemental motion to strike these pleadings.




                                             5
Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20             PageID.764       Page 6 of 7




       Flournoy also seeks unspecified sanctions based upon two declarations

Defendant submitted in support of his motion for relief from judgment – the declarations

of Ryan Lea (ECF No. 7-2, PageID.186-188) and Cynthia Suydam (ECF No. 7-3,

PageID.195-196). He contends that Lea’s and Suydam’s declarations were submitted

in bad faith.

       Rule 56 of the Federal Rules of Civil Procedure in relevant part states:

       (h) AFFIDAVIT OR DECLARATION SUBMITTED IN BAD FAITH If satisfied that
       an affidavit or declaration under this rule is submitted in bad faith or solely for
       delay, the court—after notice and a reasonable time to respond—may order the
       submitting party to pay the other party the reasonable expenses, including
       attorney's fees, it incurred as a result. An offending party or attorney may also be
       held in contempt or subjected to other appropriate sanctions.

Fed. R. Civ. P. 56(h).

       The decision whether to impose sanctions is within this court’s discretion. First

Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, 510 (6th Cir. 2002).

Courts have found “bad faith” in the context of Rule 56 only “where affidavits contained

perjurious or blatantly false allegations or omitted facts concerning issues central to the

resolution of the case.” Sutton v. U.S. Small Bus. Adm., 92 F. App’x 112, 118 (6th

Cir.2003) (citation omitted).

       Flournoy disputes the accuracy of Lea’s and Suydam’s declarations, maintaining

the declarations are at odds with the facts. The court finds no evidence to support a

finding that the declarations were made in bad faith. The court also did not rely on the

declarations in adjudicating Defendant’s motion for summary judgment. See id. (holding

that, even if an affidavit is submitted in bad faith, sanctions are not appropriate where

the court did not rely on the affidavit in disposing of the motion for summary judgment).

The court will deny the motions for sanctions.

                                             6
Case 3:20-cv-10496-RHC-MJH ECF No. 34 filed 10/02/20                                        PageID.765   Page 7 of 7




           Finally, Flournoy seeks to supplement his reply to Defendant’s answer and his

answer to motion to grant mandamus with proposed Judgments and Orders granting

him the relief he seeks. Because the court is denying the complaint and motion for

mandamus and dismissing the case, the motions are moot and will be denied.

                                                          V. CONCLUSION

           Accordingly, IT IS ORDERED that Defendant’s Motion for Summary Judgment

(ECF No. 7) is GRANTED and the complaint and motion for mandamus (ECF Nos. 1,

4) are DENIED. The case is DISMISSED WITH PREJUDICE.

           IT IS FURTHER ORDERED that Flournoy’s Motion to Strike (ECF No. 10),

Motions for Sanctions (ECF No. 12, 13), Supplemental Motions for Sanctions (ECF No.

21, 22), Supplemental Motion to Strike (ECF No. 23), and Motions to Supplement (ECF

No. 32, 33) are also DENIED.



                                                                                S/Robert H. Cleland
                                                                               ROBERT H. CLELAND
                                                                               UNITED STATES DISTRICT JUDGE
Dated: October 2, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 2, 2020, by electronic and/or ordinary mail.

                                                                                S/Lisa Wagner
                                                                               Case Manager and Deputy Clerk
                                                                               (810) 292-6522




S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\20-10496.Flournoy.mbc.chd.docx




                                                                           7
